

ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of June 3, 2011 (the
“Effective Date”), is made by and between NEXT 1 INTERACTIVE, INC., a Nevada
corporation (“Buyer”), and OMNIVERSE, a sole proprietorship, and NEW MEDIA BUYS,
a sole proprietorship  and JASON M. DEMEO (“DeMeo” and, collectively, the
“Sellers”).
 
WHEREAS, the Sellers desire to sell to Buyer, and Buyer desires to purchase from
the Sellers, certain Purchased Assets (as defined herein), all upon the terms
and subject to the conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
ARTICLE I.
DEFINITIONS
 
SECTION 1.1.                   Definitions
 
As used in this Agreement, the following terms have the meanings set forth
below:
 
“Affiliate” means any Person that controls, is controlled by, or is under common
control with the applicable Person. For purposes of this definition, “control”
shall mean: (a) in the case of corporate entities, direct or indirect ownership
of more than fifty percent (50%) of the stock or shares entitled to vote for the
election of directors, or otherwise having the power to control or direct the
affairs of such Person; and (b) in the case of non-corporate entities, direct or
indirect ownership of more than 50% of the equity interest or the power to
direct the management and policies of such noncorporate entities.
 
 “Assignment and Assumption Agreement” means an assignment and assumption
agreement to be executed and delivered by Buyer and the Sellers at Closing,
reasonably satisfactory to Sellers and Buyer, assigning to Buyer all right,
title and interest of Sellers under the Assumed Contracts being assigned to
Buyer as of the Closing Date.
 
 “Bill of Sale” means a bill of sale to be executed and delivered by Sellers to
Buyer at Closing, reasonably acceptable to Sellers and Buyer, transferring
ownership of the Purchased Assets being sold to Buyer as of the Closing Date.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the U.S. are permitted or required to close by law or regulation.
 
 “Buyer Indemnified Parties” has the meaning set forth in Section 7.2.
 
“Buyer Officer’s Certificate” means a certificate, dated as of the Closing Date,
duly executed by an authorized officer of Buyer, reasonably satisfactory in form
to Sellers.
 
 
1

--------------------------------------------------------------------------------

 

“Closing” and “Closing Date” shall be the Effective Date.
 
“Contracts” means contracts, leases, indentures, agreements, purchase orders and
all other legally binding arrangements, whether in existence on the date hereof
or subsequently entered into, including all amendments thereto.
 
“Encumbrance” means, with respect to any asset, any imperfection of title,
mortgage, charge, lien, security interest, easement, right of way, pledge or
encumbrance of any nature whatsoever.
 
“Excluded Assets” has the meaning set forth in Section 3.2
 
“Excluded Liabilities” has the meaning set forth in Section 3.2.
 
 “Governmental Entity” means any court, administrative agency or commission or
other governmental authority, body or instrumentality, whether U.S. or non-U.S.
 
“Governmental Rule” means any law, judgment, order, decree, statute, ordinance,
rule or regulation enacted, issued or promulgated by any Governmental Entity.
 
“Indemnified Party” has the meaning set forth in Section 7.5(a).
 
“Indemnifying Party” has the meaning set forth in Section 7.5(a).
 
“Knowledge” of Sellers or Buyer, as the case may be, means all such facts,
circumstances or other information, of which such Person is actually aware or in
the exercise of commercially reasonable care and diligence, would reasonably
have discovered.
 
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured, or known or
unknown, including those arising under any Governmental Rule or action and those
arising under any Contract, arrangement, commitment or undertaking, or
otherwise.
 
“Losses” means any and all damages, losses, Taxes, Liabilities, claims,
judgments, penalties, costs and expenses (including legal fees and expenses
incurred in investigating and/or prosecuting any claim for indemnification).
 
“Material Adverse Effect” means any change, event, inaccuracy, violation,
circumstance or effect, individually or in the aggregate, that has or is
reasonably likely to have a material adverse effect on the business, assets
(including intangible assets), operations, results of operations, properties or
financial condition of the party and its subsidiaries taken as a whole.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Entity or other entity.
 
“Purchased Assets” has the meaning set forth in Section 2.2(a).

 
2

--------------------------------------------------------------------------------

 

 “Seller Indemnified Parties” has the meaning set forth in Section 7.3.
 
“Seller Officer’s Certificate” means a certificate, dated as of the Closing
Date, duly executed by an authorized officer of Seller, reasonably satisfactory
in form to Buyer.
 
“Tax(es)” means all Federal, state, local and foreign taxes, customs, duties,
governmental fees and assessments, including all interest, penalties and
additions with respect thereto.
 
“Tax Return” means any report, return, election, notice, estimate, declaration,
information statement and other forms and documents (including all schedules,
exhibits and other attachments thereto) relating to and filed or required to be
filed with a taxing authority in connection with any Taxes (including estimated
Taxes).
 
 “Third Party Claim” has the meaning set forth in Section 7.5(b).
 
ARTICLE II.

 
SALE AND PURCHASE OF PURCHASED ASSETS
 
SECTION 2.1.                   Purchase and Sale.
 
Upon the terms and subject to the conditions of this Agreement, on the Closing
Date, in consideration for the Purchase Price, as defined in Section 3.1,
Sellers will sell, assign, transfer, convey and deliver to Buyer, and Buyer will
purchase, acquire and accept, all right, title and interest, of Sellers in, to
and under the Purchased Assets, as appropriate, depending on which conditions
have been satisfied as of the Closing Date.
 
SECTION 2.2.                   Purchased Assets.
 
(a)           The term “Purchased Assets” means the assets of the Sellers listed
on Exhibit A, attached hereto including the Contracts to be assumed by Buyer.
 
(b)           Sellers and Buyer expressly agree and acknowledge that the
Purchased Assets will not include any assets of any kind, nature, character or
description (whether real personal or mixed, whether tangible or intangible,
whether absolute, accrued, contingent, fixed or otherwise, and wherever
situated) that are not expressly included within the definition of Purchased
Assets (the “Excluded Assets”).
 
SECTION 2.3.                   Assumption of Certain Obligations.
 
(a)           Buyer hereby expressly agrees to comply with, and assumes and
agrees to perform and discharge, as and when required by the Contracts, all
duties and obligations to be paid, performed or discharged by Seller under the
terms, covenants and conditions of the Contracts from and after the Closing
Date, except as specifically set forth in this Agreement.  Buyer shall not
commit or suffer at any time any act or omission that would violate any
provision of the Contracts.
 
 
3

--------------------------------------------------------------------------------

 

(b)           Buyer will not assume or be responsible or liable for any
Liabilities of Seller or its Affiliates (collectively, the “Excluded
Liabilities”).
 
SECTION 2.4.                   Certain Tax Matters.
 
(a)           Allocation of Purchase Price. The Purchase Price will be allocated
among the Purchased Assets being sold to Buyer as of the Closing Date as soon as
practicable following the Closing Date in accordance with applicable law and as
determined by Sellers and Buyer. Each of the parties hereto agrees to report
(and to cause its Affiliates to report) the transactions contemplated by this
Agreement in a manner consistent with applicable law and with the terms of this
Agreement, including such allocation, and agrees not to take any position
inconsistent therewith in any Tax Return, in any Tax refund claim, in any
litigation or otherwise.
 
(b)           Transfer Taxes. All transfer, sales, value added, stamp duty and
similar Taxes payable in connection with the transactions contemplated hereby
will be borne by Buyer.
 
ARTICLE III.
PURCHASE PRICE
 
SECTION 3.1.                   Purchase Price.
 
In exchange for the Purchased Assets, Buyer will issue to Jason M. DeMeo
3,000,000 shares (the “Shares”) of the Buyer’s restricted common stock, $0.00001
par value per share (the “Purchase Price”).
 
ARTICLE IV.
THE CLOSING
 
SECTION 4.1.                   Closing Date.
 
The closing of the sale and transfer of Purchased Assets (a “Closing”) will take
place at the offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd
Floor, New York, NY 10170, or at another place designated by the parties, on the
first Business Day following the date on which all of the relevant conditions to
each party’s obligations under this agreement have been satisfied or waived, or
at such other time, date and/or place as mutually agreed to by the parties
hereto (each such date being referred to herein as a “Closing Date”).
 
SECTION 4.2.                   Transactions to Be Effected at Closing.
 
(i)           Sellers will deliver or cause to be delivered to Buyer each of the
following items, in each case appropriately executed:
 
(1)           an Assignment and Assumption Agreement covering the Contracts;
 
 
4

--------------------------------------------------------------------------------

 

(2)           a Bill of Sale covering the Purchased Assets;
 
(3)           a Seller Officer’s Certificate dated as of the date of Closing
 
(ii)          Buyer will deliver or cause to be delivered to Sellers each of the
following items, in each case appropriately executed:
 
(1)           an Assignment and Assumption Agreement covering the Contracts;
 
(2)           a Bill of Sale covering the Purchased Assets;
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Each of the Sellers hereby represents and warrants to Buyer as follows:
 
SECTION 5.1.                   Seller Organization; Good Standing.
 
Sellers have the requisite power and authority to own the Purchased Assets and
to carry on its business as currently conducted.
 
SECTION 5.2.                   Authority; Execution and Delivery.
 
Sellers have the full legal right, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by Sellers and the consummation of the
transactions contemplated hereby have been duly and validly authorized. This
Agreement has been duly executed and delivered by Sellers and, assuming the due
authorization, execution and delivery of this Agreement by Buyer, will
constitute the legal, valid and binding obligation of Sellers, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and other similar
laws affecting creditors’ rights generally from time to time in effect and to
general principles of equity (including concepts of materiality, reasonableness,
good faith and fair dealing), regardless of whether considered in a proceeding
in equity or at law.
 
SECTION 5.3.                   Consents; No Violation, etc.
 
Except as set forth on Schedule 5.3, the execution and delivery of this
Agreement do not, and the consummation of the transactions contemplated hereby
and the compliance with the terms hereof will not (i) violate any Governmental
Rule applicable to Sellers, (ii) conflict with any contract to which any Seller
is a party or by which it is otherwise bound,  or (iii), subject to the
foregoing clause (ii), to the Knowledge of Sellers, violate any rights of any
third party or (iv) require any approval, authorization, consent, license,
exemption, filing or registration with any court, arbitrator or Governmental
Entity, except, with respect to the foregoing clauses (i) and (ii), for such
violations or conflicts which would not have a Material Adverse Effect
 or materially interfere with Seller’s performance of its obligations hereunder
or, with respect to the foregoing clause (iv), for such approvals,
authorizations, consents, licenses, exemptions, filings or registrations which
have been obtained or made or which, if not obtained or made, would not have a
Material Adverse Effect or interfere with Seller’s performance of its
obligations hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 5.4.                   Title to Purchased Assets; Trademarks.
 
           Sellers have good and valid title to all of the Purchased Assets free
and clear of all Encumbrances. Buyer acknowledges that certain of the Purchased
Assets consist of distribution rights with respect to certain licensed assets
and that Sellers are making no representation that it owns any rights or has any
title with respect to such assets other than the distribution rights set forth
in the respective distribution agreements. All trademarks being transferred are
listed in Schedule 5.4.


SECTION 5.5.                   Litigation.
 
           (a)           There is no suit, claim, action, investigation or
proceeding pending or, to the Knowledge of Sellers, threatened against Sellers,
that relates to the Purchased Assets that (i) challenges or seeks to prevent or
enjoin the transactions contemplated by this Agreement, or (ii) has not been
disclosed to Buyer in writing prior to the execution of this Agreement.
 
           (b)           During the twelve-month period ending on the date
hereof (i) Seller has not received any written notice from any other Person
challenging its ownership or rights to use any intellectual property relating to
the Purchased Assets and (ii) there has not been any, and there are no, product
liability suits, claims, actions, investigations or proceedings pending or, to
the Knowledge of Sellers, threatened against Sellers, relating to the Purchased
Assets.
 
SECTION 5.6.                   No Brokers.
 
Sellers have not entered into any agreement, arrangement or understanding with
any Person or firm which will result in the obligation to pay any finder’s fee,
brokerage commission or similar payment in connection with the transactions
contemplated hereby.
 
SECTION 5.7.                   Exclusive Representations and Warranties.
 
Other than the representations and warranties set forth in this Article V,
Sellers are not making any other representations or warranties, express or
implied, with respect to the  Purchased Assets or any other matter, including
but not limited to any warranty of merchantability or fitness for a particular
purpose or infringement of third party rights, and all such warranties are
disclaimed.

 
6

--------------------------------------------------------------------------------

 

SECTION 5.8.                   Contracts to be Assumed; Customers.
 
(a)           The Contracts being assigned to Buyer are set forth on Schedule
5.8(a). Except as further set forth on Schedule 5.8(a), to the Knowledge of
Sellers, there are no other Contracts related to the Purchased Assets. Each
Contract that is a Purchased Asset is a legal, valid and binding obligation of
Sellers, enforceable against Sellers in accordance with its terms (except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally, and subject to the limitations imposed by general
equitable principles, regardless of whether such enforceability is considered in
a proceeding at law or in equity). Sellers have not failed to perform any
material obligation under any such Contract, havenot received notice from any
party claiming or alleging that Sellers have breached or is in default
thereunder and Sellers are not (with or without lapse of time or notice, or
both) in breach or default thereunder.
 
SECTION 5.9      Purchase Price
 
(a)           Information on Buyer.  DeMeo has been furnished with or has had
access to such information and materials concerning Buyer as has been requested
by DeMeo.  In addition, DeMeo may have received in writing from Buyer such other
information concerning its operations, financial condition prospects and other
matters as DeMeo has requested in writing (such other information is
collectively the "Other Written Information") and considered all factors DeMeo
deems material in deciding on the advisability of acquiring the Shares
 
(b)      DeMeo has adequate means of providing for current needs and
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the Shares offered by the Buyer of the
size contemplated.  DeMeo represents that he is able to bear the economic risk
of the investment and at the present time could afford a complete loss of such
investment.  DeMeo has had a full opportunity to inspect the books and records
of the Buyer and to make any and all inquiries of Buyer’s officers and directors
regarding the Buyer and its business as DeMeo has deemed appropriate.
 
(c)           Information on DeMeo.  DeMeo is is an “Accredited Investor” as
defined in Regulation D of the Securities Act of 1933 (the “Act”) and DeMeo,
either alone or with his professional advisers who are unaffiliated with, have
no equity interest in and are not compensated by Buyer or any affiliate or
selling agent of Buyer, directly or indirectly, has sufficient knowledge and
experience in financial and business matters that DeMeo is capable of evaluating
the merits and risks of an investment in the Shares offered by the Buyer and of
making an informed investment decision with respect thereto and has the capacity
to protect his own interests in connection with his proposed investment in the
Shares.
 
(d)           Acquisition of Shares.  DeMeo will acquire its Shares as principal
for his own account for investment only and not with a view toward, or for
resale in connection with, the public sale or any distribution thereof.
 
(e)           Compliance with Securities Act.   DeMeo understands and agrees
that the Shares have not been registered under the 1933 Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the 1933 Act (based in part on the accuracy of
the representations and warranties of DeMeo contained herein), and that such
Shares must be held indefinitely unless a subsequent disposition is registered
under the 1933 Act or any applicable state securities laws or is exempt from
such registration.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           Legend.  The initial certificate evidencing the Shares shall bear
the following or similar legend:
 
“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
 
(g)           Communication of Offer.  The offer to acquire the Shares was
directly communicated to Demeo by Buyer.  At no time was DeMeo presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer
 
(h)           Restricted Securities.   Notwithstanding anything to the contrary
contained in this Agreement, DeMeo may transfer (without restriction and without
the need for an opinion of counsel) the Shares to his Affiliates (as defined
below) provided that each such Affiliate is an “accredited investor” under
Regulation D and such Affiliate agrees to be bound by the terms and conditions
of this Agreement.  For the purposes of this Agreement, an “Affiliate” of any
person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity.  Affiliate includes each parent or subsidiary of a Party.  For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise
 
(i)           No Governmental Review.  DeMeo understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Shares or the suitability of the
investment in the Shares nor have such authorities passed upon or endorsed the
merits of the offering of the Shares.
 
SECTION 5.11                   Compliance with Applicable Laws.  The Sellers are
in compliance with all applicable laws, except for instances of noncompliance
that, individually and in the aggregate, have not had and would not reasonably
be expected to have a Material Adverse Effect on the Sellers.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Sellers as follows:
 
SECTION 6.1.                   Buyer’s Organization; Good Standing.
 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada. Buyer has all requisite corporate power
and authority to carry on its business as it is currently being conducted. Buyer
is duly qualified to conduct business as a foreign corporation and is in good
standing in every jurisdiction where the nature of the business conducted by it
makes such qualification necessary, except where the failure to so qualify or be
in good standing would not prevent or materially delay the consummation of the
transactions contemplated hereby.
 
SECTION 6.2.                   Authority; Execution and Delivery.
 
Buyer has the requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by Buyer and the consummation of the transactions
contemplated hereby have been duly and validly authorized. This Agreement has
been duly executed and delivered by Buyer and, assuming the due authorization,
execution and delivery of this Agreement by Sellers, constitutes the legal,
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other similar laws affecting creditors’
rights generally from time to time in effect and to general principles of equity
(including concepts of materiality, reasonableness, good faith and fair
dealing), regardless of whether considered in a proceeding in equity or at law.
 
SECTION 6.3.                   Consents; No Violations, etc.
 
The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated hereby and the compliance with the terms hereof will
not (i) violate any Governmental Rule applicable to Buyer, (ii) conflict with
any provision of the certificate of incorporation or by-laws of Buyer, (iii)
conflict with any material contract to which Buyer is a party or by which it is
otherwise bound or (iv) require any approval, authorization, consent, license,
exemption, filing or registration with any court, arbitrator or Governmental
Entity, except with respect to the foregoing clauses (i) and (iii), for such
violations or conflicts which would not materially interfere with Buyer’s
performance of its obligations hereunder or, with respect to the foregoing
clause (iv), for such approvals, authorizations, consents, licenses, exemptions,
filings or registrations which have been obtained or made or which, if not
obtained or made, would not materially interfere with Buyer’s performance of its
obligations hereunder.
 
SECTION 6.4.                   Litigation.
 
There is no suit, claim, action, investigation or proceeding pending or, to the
Knowledge of Buyer, threatened against Buyer or any of its Affiliates which if
adversely determined would materially interfere with the ability of Buyer to
perform its obligations hereunder.
 
9

--------------------------------------------------------------------------------

 

SECTION 6.5.                   No Brokers.
 
Buyer has not entered into any agreement, arrangement or understanding with any
Person or firm which will result in the obligation to pay any finder’s fee,
brokerage commission or similar payment in connection with the transactions
contemplated hereby.
 
SECTION 6.6.                   No Seller Warranty.
 
Buyer represents that neither the Sellers nor any other Person has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding Sellers, its respective Affiliates or
the Purchased Assets, not expressly set forth in this Agreement, and neither the
Sellers nor any other Person will have or be subject to any Liability to Buyer
or any other Person resulting from the distribution to Buyer or its
representatives or Buyer’s use of any such information.
 
SECTION 6.7.                   Purchase Price
 
(a)         The Shares sold hereunder have been duly authorized by the
appropriate corporate action of the Company.
 
(b)         The Buyer shall transfer title, in and to the Shares to the Sellers
free and clear of all liens, security interests, pledges, encumbrances, charges,
restrictions, demands and claims, of any kind and nature whatsoever, whether
direct or indirect or contingent.
 
ARTICLE VII.
CERTAIN COVENANTS AND AGREEMENTS OF SELLERS
 
SECTION 7.1.                   Further Actions.
 
Following the Closing Date, Sellers will use commercially reasonable efforts (i)
to take, or cause to be taken, all actions necessary, proper or advisable to
satisfy the conditions to closing in order to consummate and make effective the
transactions contemplated by this Agreement, and (ii) to obtain any consents,
licenses, permits, waivers, approvals, authorizations or orders required to be
obtained or made in connection with the authorization, execution and delivery of
this Agreement and the consummation of the transactions contemplated by this
Agreement. Furthermore, to the extent necessary following the Closing Date,
Sellers will use commercially reasonable efforts to take, or cause to be taken,
all further actions necessary, proper or advisable in connection with the
consummation of the transactions contemplated by this Agreement.
 
 
10

--------------------------------------------------------------------------------

 

ARTICLE VIII.
CERTAIN COVENANTS AND AGREEMENTS OF BUYER
 
 
SECTION 8.1.
Books and Records.

 
Buyer will preserve all books and records included within the Purchased Assets
for applicable periods of time as required by law, and will make such books and
records available for inspection and copying by Sellers or its agents upon
reasonable request and upon reasonable notice.
 
 
SECTION 8.2.
Bulk Transfer Laws.

 
Buyer hereby waives compliance by Sellers with the provisions of any so-called
“bulk transfer law” of any jurisdiction in connection with the sale of the
Purchased Assets to Buyer. Sellers will indemnify Buyer against, and pay and
reimburse Buyer for, any and all costs, losses and liabilities that may be
asserted by third parties against Buyer as a result of noncompliance with any
such bulk transfer law.
 
 
SECTION 8.3.
Further Actions.

 
Following the Closing Date, Buyer will use commercially reasonable efforts to
take, or cause to be taken, all actions necessary, proper or advisable to
satisfy the conditions to closing in order to consummate and make effective the
transactions contemplated by this Agreement. Furthermore, to the extent
necessary following the Closing Date, Buyer will use commercially reasonable
efforts to take, or cause to be taken, all further actions necessary, proper or
advisable in connection with the consummation of the transactions contemplated
by this Agreement.
 
ARTICLE IX.
CONDITIONS PRECEDENT
 
 
SECTION 9.1.
Conditions to Obligations of Buyer.

 
The obligation of Buyer to purchase the Purchased Assets being sold on the
Closing Date is subject to the satisfaction on and as of the Closing Date of
each of the following conditions:
 
(a)           Representations and Warranties. The representations and warranties
of Sellers set forth in this Agreement will be true and correct in all material
respects with respect to such Purchased Assets (other than representations and
warranties that contain materiality qualifications, which shall be true and
correct in all respects) as of the Closing Date as though made on and as of the
Closing Date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
will be true and correct as of such earlier date).
 
(b)           Performance of Obligations of Sellers. Sellers will have performed
or complied in all material respects with all obligations, conditions and
covenants required to be performed by it under this Agreement at or prior to the
Closing Date.
 
(c)           No Litigation, Injunctions, or Restraints. No temporary
restraining order, preliminary or permanent injunction or other legal restraint
or prohibition preventing the consummation of the transactions contemplated by
this Agreement will be threatened or in effect.
 

 
11

--------------------------------------------------------------------------------

 

(d)           Board Consent.       Buyer shall have received the consent of its
Board of Directors in connection with this Agreement and the transactions
contemplated hereby.
 
(e)           Deliveries. Sellers will have duly executed and delivered to
Buyer, dated as of the Closing Date, the documents referred to in the relevant
subsection of Section 4.2.
 
 
SECTION 9.2.
Conditions to the Obligations of Sellers.

 
The obligations of Sellers to sell, assign, convey, and deliver the Purchased
Assets being sold on the Closing Date to Buyer are subject to the satisfaction
on and as of the Closing Date of each of the following conditions:
 
(a)           Representations and Warranties. The representations and warranties
of Buyer set forth in this Agreement will be true and correct in all material
respects (other than representations and warranties that contain materiality
qualifications, which shall be true and correct in all respects) as of the
Closing Date as though made on and as of the Closing Date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties will be true and correct as of
such earlier date).
 
(b)           Performance of Obligations of Buyer. Buyer will have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the  Closing Date.
 
(c)           No Litigation, Injunctions, or Restraints. No temporary
restraining order, preliminary or permanent injunction or other legal restraint
or prohibition preventing the consummation of the transactions contemplated by
this Agreement will be threatened or in effect.
 
(d)           Employment Agreements.    Buyer shall have entered into Employment
Agreements with each of DeMeo, Ryan Wyse and a consulting agreement with Joe
Scotti in substantially the form attached hereto as Exhibit B.
 
(e)           Deliveries. Buyer will have duly executed and delivered to
Sellers, dated as of the  Closing Date, in each case appropriately executed, the
documents referred to in the relevant subsection of Section 4.2.
 
ARTICLE X.
TERMINATION, AMENDMENT AND WAIVER
 
 
SECTION 10.1.
Termination.

 
(a)           Notwithstanding anything to the contrary in this Agreement, this
Agreement may be terminated and the transactions contemplated hereby abandoned
at any time prior to the Closing by mutual written consent of Sellers and Buyer;
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           In the event of termination of this Agreement pursuant to this
Section 10.1, written notice thereof will forthwith be given to the other party
and the transactions contemplated by this Agreement will be terminated, without
further action by any party.  If the transactions contemplated by this Agreement
are terminated as provided herein:
 
 
(i)
Buyer will return all documents and other material received from Sellers
relating to the Purchased Assets, or the transactions contemplated hereby,
whether so obtained before or after the execution hereof, to Sellers and, if
applicable, Sellers shall return the Purchase Price to Buyer; and

 
 
(ii)
all confidential information received by Buyer with respect to Sellers or the
Purchased Assets will be treated as confidential information.

 
(c)           If this Agreement is terminated, no party hereto and none of their
respective directors, officers, stockholders, Affiliates or controlling Persons
shall have any further liability or obligation under this Agreement, except as
set forth in paragraphs (a) and (b) of this Section 10.1, except that nothing
herein will be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement.
 
 
SECTION 10.2.
Amendments and Waivers.

 
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto.  By an instrument in writing, Buyer, on
the one hand, or Sellers, on the other hand, may waive compliance by the other
party with any term or provision of this Agreement that such other party was or
is obligated to comply with or perform.
 
ARTICLE XI.
INDEMNIFICATION
 
 
SECTION 11.1.
Survival.

 
All representations and warranties of Sellers and Buyer contained herein or made
pursuant hereto shall survive the Closing Date and shall remain operative and in
full force and effect for a period of twelve (12) months following the Closing
Date (the “Expiration Date”). Notwithstanding anything herein to the contrary,
any breach of a representation or warranty that arises and is the subject of a
claim that is asserted in writing prior to the Expiration Date shall survive
with respect to such claim or any dispute with respect thereto until the final
resolution thereof.
 
 
SECTION 11.2.
Indemnification by Sellers.

 
           Sellers hereby agree that from and after the Closing Date, Sellers
shall indemnify Buyer and its Affiliates and their respective officers,
directors and employees (the “Buyer Indemnified Parties”) against, and hold them
harmless from, and pay and reimburse such Parties for, any Losses to the extent
such Losses arise from or in connection with the following:
 
 
13

--------------------------------------------------------------------------------

 
 
 
(i)
any breach by Sellers of any representation or warranty made by it contained in
this Agreement;

 
 
(ii)
any breach by Sellers of any of its covenants, agreements or obligations
contained in this Agreement; and

 
 
(iii)
any and all Excluded Liabilities.

 
 
SECTION 11.3.
Indemnification by Buyer.

 
            Buyer hereby agrees that from and after the Closing Date, Buyer
shall indemnify Sellers and its Affiliates and their respective officers and
employees (the “Seller Indemnified Parties”) against, and hold them harmless
from, and pay and reimburse such Parties for, any Losses to the extent such
Losses arise from or in connection with the following:
 
 
(i)
any breach by Buyer of any representation or warranty made by it contained in
this Agreement; and

 
 
(ii)
any breach by Buyer of any of its covenants, agreements or obligations contained
in this Agreement or assumed by Buyer under the Assignment and Assumption
Agreements.

 
 
SECTION 11.4.
Limitations.

 
(a)           The amount of any Losses for which either Sellers or Buyer, as the
case may be, is liable shall be reduced by the amount of any insurance proceeds
directly payable to the Buyer Indemnified Party and the Seller Indemnified
Party, as applicable.
 
(b)           In no event shall either party or any of its Affiliates be liable
by reason of any breach of any representation, warranty, condition or other term
of this Agreement or any duty of common law, for any consequential, special or
incidental or punitive loss or damage (whether for loss of current or future
profits, loss of enterprise value or otherwise).
 
(c)           The right of the Buyer Indemnified Parties and the Seller
Indemnified Parties under this Article VII shall be the sole and exclusive
remedy of the Buyer Indemnified Parties and the Seller Indemnified Parties, as
the case may be, with respect to matters covered hereunder, including but not
limited to claims relating to the Purchased Assets, Assumed Liabilities or
Excluded Liabilities.
 
 
SECTION 11.5.
Procedure.

 
(a)           In order for an indemnified party under this Article XI (an
“Indemnified Party”) to be entitled to any indemnification provided for under
this Agreement, such Indemnified Party will, within a reasonable period of time
following the discovery of the matters giving rise to any Losses, notify the
indemnifying party under this Article XI (the “Indemnifying Party”) in writing
of its claim for indemnification for such Losses, specifying in reasonable
detail the nature of such Losses and the amount of the liability estimated to
accrue therefrom; provided, however, that failure to give such notification will
not affect the indemnification provided hereunder, except to the extent the
Indemnifying Party will have been actually prejudiced as a result of such
failure. Thereafter, the Indemnified Party will deliver to the Indemnifying
Party, within a reasonable period of time after the Indemnified Party’s receipt
of such request, all information and documentation reasonably requested by the
Indemnifying Party with respect to such Losses.
 
 
14

--------------------------------------------------------------------------------

 

(b)           If the indemnification sought pursuant hereto involves a claim
made by a third party against the Indemnified Party (a “Third Party Claim”), the
Indemnifying Party will be entitled to assume the defense of such Third Party
Claim and, if it so chooses, shall reimburse the Indemnified Party for the cost
of the defense of such Third Party Claim with counsel selected by the
Indemnifying Party. Should the Indemnifying Party so elect to assume the defense
of a Third Party Claim, the Indemnifying Party will not be liable to the
Indemnified Party for any legal expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof.  If the Indemnifying
Party assumes such defense, the Indemnified Party will have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Party, it being
understood that the Indemnifying Party will control such defense. The
Indemnifying Party will be liable for the reasonable fees and expenses of
counsel employed by the Indemnified Party for any period during which the
Indemnifying Party has not assumed the defense thereof (other than during any
period in which the Indemnified Party will have failed to give notice of the
Third Party Claim as provided above).  If the Indemnifying Party chooses to
defend or prosecute a Third Party Claim, all of the parties hereto will
cooperate in the defense or prosecution thereof. Such cooperation will include
the retention and (upon the Indemnifying Party’s request) the provision to the
Indemnifying Party of records and information which are reasonably relevant to
such Third Party Claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. If the Indemnifying Party chooses to defend or prosecute any Third
Party Claim, it will defend or prosecute it diligently and the Indemnifying
Party will seek the approval of the Indemnified Party (not to be unreasonably
withheld) to any settlement, compromise or discharge of such Third Party Claim
which the Indemnifying Party may recommend and which by its terms obligates the
Indemnifying Party to pay the full amount of the liability in connection with
such Third Party Claim. Whether or not the Indemnifying Party will have assumed
the defense of a Third Party Claim, the Indemnified Party will not admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim without the Indemnifying Party’s prior written consent (not to be
unreasonably withheld). The Indemnifying Party shall reimburse upon demand, all
reasonable costs and expenses incurred by the Indemnified Party in cooperation
with the defense or prosecution of the Third Party Claim.

 
15

--------------------------------------------------------------------------------

 
 
ARTICLE XII.
GENERAL PROVISIONS
 
 
SECTION 12.1.
Expenses.

 
Except as otherwise specified in this Agreement, all costs and expenses,
including fees and disbursements of counsel, financial advisors and accountants,
incurred in connection with this Agreement and the transactions contemplated
hereby will be paid by the party incurring such costs and expenses.
 
 
SECTION 12.2.
Further Assurances and Actions.

 
Each of the parties hereto, upon the request of the other party hereto, whether
before or after the Closing and without further consideration, will do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged or delivered
all such further acts, deeds, documents, assignments, transfers, conveyances,
powers of attorney and assurances as may be reasonably necessary to effect
complete consummation of the transactions contemplated by this
Agreement.  Sellers and Buyer agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary in order to consummate or implement expeditiously
the transactions contemplated by this Agreement.
 
 
SECTION 12.3.
Notices.

 
All notices and other communications required or permitted to be given or made
pursuant to this Agreement shall be in writing signed by the sender and shall be
deemed duly given (a) on the date delivered, if personally delivered, (b) on the
date sent by telecopier with automatic confirmation by the transmitting machine
showing the proper number of pages were transmitted without error, (c) on the
Business Day after being sent by Federal Express or another recognized overnight
mail service which utilizes a written form of receipt for next day or next
business day delivery or (d) two (2) Business Days after mailing, if mailed by
U.S. postage-prepaid certified or registered mail, return receipt requested, in
each case addressed to the applicable party at the address set forth below;
provided that a party may change its address for receiving notice by the proper
giving of notice hereunder:
 
if to Sellers, to:

 
16

--------------------------------------------------------------------------------

 
 
Omniverse and New Media Buys
233 SW Greenwich Drive PMB 51
Lee’s Summit, MO 64082
Attn:      Jason M. Demeo
 
if to Buyer, to:
 
Next 1 Interactive, Inc.
2400 North Commerce Parkway, Suite 105
Weston, FL 33326
Attn:
 
Headings.  The table of contents and headings contained in this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.
 
 
SECTION 12.4.
Severability.

 
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any law or public policy, all other terms and
provisions of this Agreement will nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto will negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties hereto as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.
 
 
SECTION 12.5.
Counterparts.

 
This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties hereto, it being understood that all parties hereto need not sign
the same counterpart.
 
 
SECTION 12.6.
Entire Agreement; No Third-Party Beneficiaries.

 
This Agreement and the Exhibits and Schedules hereto constitute the entire
agreement and supersede all prior agreements and understandings, both written
and oral (including any letter of intent, memorandum of understanding or term
sheet), between or among the parties hereto with respect to the subject matter
hereof. Except as specifically provided herein, this Agreement is not intended
to confer upon any Person other than the parties hereto any rights or remedies
hereunder or thereunder.
 
 
17

--------------------------------------------------------------------------------

 
 
 
SECTION 12.7.
Governing Law.

 
This Agreement and any and all matters arising directly or indirectly herefrom
shall be governed by and construed and enforced in accordance with the laws of
the State of Florida applicable to agreements made and to be performed entirely
in such State.
 
 
SECTION 12.8.
Jurisdiction, Venue, Service of Process.

 
Buyer and Sellers agree to irrevocably submit to the exclusive jurisdiction of
the United States District Court for the Southern District of Florida for the
purposes of any suit, action or other proceeding arising out of this Agreement
or any transaction contemplated hereby. Each Party agrees to commence any such
action, suit or proceeding in the United States District Court for the Southern
District of Florida. Each Party further agrees that service of any process,
summons, notice or document by U.S. registered mail to such Party’s respective
address set forth in Section 12.3 of this Agreement shall be effective service
of process for any action, suit or proceeding in Florida with respect to any
matters to which it has submitted to jurisdiction in this Agreement. Each Party
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the United States District Court for the Southern
District of Florida.
 
 
SECTION 12.9.
Specific Performance.

 
The parties hereto agree that irreparable damage would occur in the event any
provision of this Agreement were not performed in accordance with its terms and
that the parties hereto will be entitled to specific performance of such terms,
in addition to any other remedy at law or in equity, without the necessity of
demonstrating the inadequacy of monetary damages and without the posting of a
bond.
 
 
SECTION 12.10.
Publicity.

 
Neither party will make any public announcement concerning, or otherwise
publicly disclose, any information with respect to the transactions contemplated
by this Agreement or any of the terms and conditions hereof without the prior
written consent of the other parties hereto, which consent will not be
unreasonably withheld. Notwithstanding the foregoing, either party may make any
public disclosure concerning the transactions contemplated hereby that in the
view of such party’s counsel may be required by law or the rules of any stock
exchange on which such party’s or its Affiliates’ securities trade; provided,
however, the party making such disclosure will provide the non-disclosing party
with a copy of the intended disclosure reasonably, and to the extent
practicable, prior to public dissemination, and the parties hereto will
coordinate with one another regarding the timing, form and content of such
disclosure.
 
 
18

--------------------------------------------------------------------------------

 

 
SECTION 12.11.
Assignment.

 
Neither party may assign its rights or obligations under this Agreement without
the prior written consent of the other party; provided, however, that either
party may assign its rights and obligations under this Agreement, without the
prior written consent of the other party, to an Affiliate or to a successor of
the assigning party by reason of merger, sale of all or substantially all of its
assets or any similar transaction. Any permitted assignee or
successor-in-interest will assume all obligations of its assignor under this
Agreement. No assignment will relieve either party of its responsibility for the
performance of any obligation.  This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
 
 
SECTION 12.12.
Amendments and Waivers.

 
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto.  By an instrument in writing, Buyer, on
the one hand, or Sellers, on the other hand, may waive compliance by the other
party with any term or provision of this Agreement that such other party was or
is obligated to comply with or perform.
 
 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be signed by their respective representatives thereunto duly authorized, all
as of the date first written above.
 

 
NEXT 1 INTERACTIVE, INC.
     
By:
/s/Bill Kerby
 
Name:
Bill Kerby
 
Title:
Chief Executive Officer and Chairman
       
OMNIVERSE
     
By:
/s/Jason M. DeMeo
 
Name:
Jason M. DeMeo

 

 
NEW MEDIA BUYS
       
By:
/s/Jason M. DeMeo
 
Name:
Jason M. DeMeo
       
JASON M. DEMEO
     
By:
/s/Jason M. DeMeo
 
Name:
Jason M. DeMeo


 
20

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
A)
Distribution Platform

 
River Broadcasting Network – National Carriage on the Galaxy 19 Satellite in
cooperation with River Broadcasting Network (Barter only with no fixed expenses
other than paid programming at $100 per hour)


ROKU- Launch FIRST IN THE INDUSTRY full time live RRTV/OMNI network on ROKU


Independent News Network – National News Distribution via all media platforms
including Satellite, Broadcast, Cable, Web, Mobile, VOD and Set Top Boxes for:
(Barter 3-4 minutes).


 
B)
Distribution Rights for Television programs:



Planet X – This new action sports half-hour provides a stage for athletes to
give insight on their lives and their sport with tips and tricks for young
enthusiasts.


Angel’s Friends – A trio of teen angel girls are sent to Earth to help teens,
but a trio of devils interferes.  Animation.


Beta Records – Emphasizes educational and pop culture with music videos and
teaching recording with vintage analog recording gear.


Kid’s Sports News Network – The latest in youth and amateur sporting events and
tournaments from around the country with highlights of up and coming athletes.


Gina D. – The shows address the learning needs and potential of young children,
as they entertain, amuse and delight viewers.  Mix of live action and animation.


3Wide Life – NASCAR teams share their experiences, advice and stories, educating
teens and providing an in-depth look at the hard work and dedication it takes to
achieve their goals.


Untamed Sports – National Distribution Rights via all media platforms including
Satellite, Broadcast, Cable, Web, Mobile, VOD and Set Top Boxes for : (Barter)
 
 
21

--------------------------------------------------------------------------------

 

HUNTING


 
·
Outdoor All-Stars with Wayne Burns

 
·
Doe’s team Extreme

 
·
Blue Collar Adventures

 
·
Gone Hunting Safaris



 
FIELD SPORTS



 
·
Hunt, Fish, Cook



 
FISHING



 
·
Future of Fishing

 
·
Hooked on the Fly

 
·
Reel Adventures

 
·
The Ultimate Catch



ACTION SPORTS


 
·
Planet X

 
·
Athletes in Motion

 
·
World Match Sailing



MOTOR SPORTS


 
·
Mud Truck

 
·
Must See Racing

 
·
FIM Super Moto

 
·
2Xtreem Motorcycle TV



 
C)
Rights to distribute the following Documentary’s Series and Specials:



 
·
The MO Show

 
·
Just Down the Road

 
·
Love, Marriage and Stinking Thinking

 
·
Traveling with Tots

 
·
Moms on the Move

 
·
Building on Hope: Making Poverty Housing History – 52 minutes. Closed captioned

 
·
Fierce Goodbye: Living in the Shadow of Suicide – 44 minutes. Closed captioned

 
·
Hunger No More: Faces Behind the Facts – 57:30 minutes. Closed captioned

 
·
Journey Toward Forgiveness – 58 minutes. Closed captioned

 
·
Shadow Voices: Finding Hope in Mental Illness- 58 minutes. Closed captioned


 
22

--------------------------------------------------------------------------------

 
 

 
·
Troubled Waters – 58:53 minutes

 
·
LPFM: The People’s Voice – 58:25 minutes

 
·
Joy Dawned Again – 46 minutes

 
·
Strong Roots, Fragile Farms – 58:53 minutes

 
·
Uganda: Ready to Forgive, An African Story of Grace – 1 hour

 
·
Native Nations: Standing Together for Civil Rights – 58:53 minutes

 
·
The Shadows of Virtue – 38 minutes

 
·
Lifestyle Magazine – 28:30 minutes per episode, 38 episodes. Closed captioned

 
·
The Evidence – 28:30 minutes per episode, 26 episodes. Closed captioned

 
·
McDougall, M.D. – 28:30 minutes per episode, 47 episodes. Closed captioned

 
·
Keeping the Faith – 28:30 minutes per episode, 14 episodes. Closed captioned



 
D)
Holiday Programs:



 
·
The Wondrous Gift – 58:30 minutes. Closed captioned

 
·
All is Bright – 58:30 minutes. Closed captioned

 
·
Love’s Pure Light – 58:30 minutes. Closed captioned

 
·
Christmas at Cadillac Jack’s – 58:30 minutes. Closed captioned



 
E)
Websites:



 
·
www.newmediabuys.com

 
·
www.omniversetv.com

 
·
www.omniversesales.com

 
·
www.syndicatemyshow.com



 
F)
Equipment:



 
·
Flash Encoding Server

 
·
Satellite Dish with receiver


 
23

--------------------------------------------------------------------------------

 


EXHIBIT B


Employment Agreement for Jason DeMeo and Ryan Wyse
Consulting Agreement for Joe Scotti
 
 
24

--------------------------------------------------------------------------------

 